Citation Nr: 0607610	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  93-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, excluding post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 1992 and April 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

In a December 2003 statement, the veteran discussed claims 
for entitlement to an increased evaluation for diabetes 
mellitus and entitlement to a total disability rating due to 
individual unemployability (TDIU).  These claims are referred 
to the RO for appropriate action.  

The present Board decision reopens a previously denied claim 
of entitlement to service connection for PTSD.  The issues of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1999 Board decision, the veteran's claim for 
entitlement to service connection for PTSD was denied.    

2.  Additional evidence received since the May 1999 Board 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's May 1999 decision, which denied the veteran's 
claim for entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1100 (2005).

2.  As new and material evidence has been received since the 
Board's May 1999 decision, the requirements to reopen the 
veteran's claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.1100, 20.1105 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Entitlement to Service Connection 
for PTSD

In July 1992, February 1993, and June 1993 rating decisions, 
the RO denied the veteran's claim for entitlement to service 
connection for PTSD.  In a May 1999 decision, the Board 
denied entitlement to service connection for PTSD.  When a 
rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1104 (2005).  When a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1105 (2005).

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The definition of what constitutes new and material evidence 
was amended effective August 29, 2001.  See 66 Fed. Reg. 
45,628 (2001).  As the veteran's claim to reopen was filed in 
February 2000, these changes do not apply to the present 
case.  Under 38 C.F.R. § 3.156(a) (2001), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In the April 2003 rating decision on appeal, the RO denied 
service connection for PTSD.  Regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

After reviewing the new evidence submitted, the Board 
concludes that some of the evidence submitted after the final 
May 1999 Board decision is both new and material.  Statements 
from the veteran and a VA treatment provider dated in 
February 2000, September 2000, and July 2003 and an April 
2002 VA PTSD clinical evaluation include evidence not 
previously of record and offer new and more detailed 
descriptions of stressful events experienced by the veteran 
during Vietnam service as well as a diagnosis of PTSD by 
three VA professionals (physicians and a psychologist) based 
on war experiences.  This evidence is considered material 
because it bears directly and substantially upon the issue of 
whether the veteran is entitled to service connection for 
PTSD.


The Board finds that evidence received subsequent to the May 
1999 Board decision, namely multiple detailed stressor 
statements from the veteran and the April 2002 VA PTSD 
clinical evaluation showing a diagnosis of PTSD based on war 
experiences, is new and material.  Evidence received since 
May 1999 is new and material and reopens a claim for service 
connection for PTSD.  The Board is remanding the veteran's 
reopened claim to the RO and ordering additional development 
on the issue of entitlement to service connection for PTSD.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD.  To this extent only, the 
appeal is granted.


REMAND

In the March 2001 Board remand, it was indicated that the 
issue of service connection for a psychiatric disorder as 
secondary to a service-connected disability had not been 
developed for appellate review and though it was inextricably 
intertwined with the one issue then before the Board on 
appeal (i.e., whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD), it was not an issue before the Board.  It was noted 
that a notice of the determination on this issue had not been 
provided to the veteran pursuant to 38 C.F.R. § 19.25 and 
that there was no document in the record that could be 
construed as a notice of disagreement with this issue.  In 
the March 2001 Board remand, the RO was specifically 
instructed to separately adjudicate the issue of service 
connection for an acquired psychiatric disorder secondary to 
service-connected disability, and then to provide notice of 
the decision to the veteran along with his appellate rights.  

A review of the record subsequent to the March 2001 Board 
remand shows that the RO included the issue in the February 
2003 supplemental statement of the case (SSOC).  
Unfortunately, the record does not reflect that the veteran 
was specifically advised of his appellate rights as directed 
in the March 2001 remand.  The inclusion of the secondary 
service connection issue in the February 2003 SSOC does not 
constitute notification to the veteran of the decision and of 
his appellate rights.  See 38 C.F.R. §§ 19.25, 19.31(a) 
(2005).  In this case, the veteran has not been provided with 
proper notice of the decision or his appellate rights by the 
RO as instructed in the March 2001 Board remand.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, this matter 
must again be remanded so that the RO may supply the veteran 
with proper notice of the decision and his appellate rights.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with 38 U.S.C.A. § 
5100 et seq. (West  2002 & Supp. 2005) concerning the issue 
of whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, excluding PTSD.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

The veteran's claims file contains evidence in a May 1986 
letter that indicates the veteran was granted disability 
benefits from the Social Security Administration (SSA).  
Medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In January and February 2003 statements, the veteran 
indicated that he was receiving ongoing treatment including 
psychiatric treatment at the Mayaguez VA Outpatient Clinic, 
Ponce PTSD Vet Center Clinic, and the San Juan VA Medical 
Center (VAMC).  The RO obtained records from these facilities 
dated through March 2003.  However, the veteran has also 
submitted VA medical records dated through June 2003 that 
appear to be outpatient treatment records from the San Juan, 
Puerto Rico VAMC.  Further, the veteran submitted a July 2003 
statement from a private physician which indicated that he 
had received treatment for PTSD from that provider since May 
2002.  The RO should request additional medical records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2005).  

According to the veteran's service records and DD 214, he has 
not been awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation.  See 38 C.F.R. § 3.304(f) (2005).  
Nevertheless, the veteran maintains that he was exposed to 
enemy gunfire and was assigned to mortuary duty while serving 
in the Republic of Vietnam.  His DD Form 214 shows that his 
Military Occupational Specialty (MOS) was as Duty Soldier 
assigned to the 59th Quartermasters Company (Field 
Maintenance) while in Vietnam.  

An attempt to verify the veteran's purported in-service 
stressors with the U. S. Army and Joint Services Records 
Research Center (JSRRC) should be made.  Statements in the 
claims file dated in February 2000, September 2000, and July 
2003 as well as an April 2002 VA PTSD clinical evaluation 
show that the veteran's claimed stressors include witnessing 
atrocities, unit attacked by enemy fire, assignment to a 
"cemetery platoon" with duties including handling 
decomposed and dismembered remains, and assignment to a 
"laundry platoon" requiring the veteran to examine bloody 
and damaged uniforms for continued use.  

VA will also provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).    

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to service connection for a psychiatric 
disorder as secondary to the veteran's 
service-connected hernia disability by 
issuing a rating decision and not a SSOC 
for this issue.  The veteran and his 
representative must then be provided with 
notice of the decision which is to 
include the veteran's appellate rights 
with regard to this issue.  See 38 C.F.R. 
§ 19.25 (2005).  

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

3.  Provide notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) and 
include the following information:  
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder excluding PTSD; (2) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

4.  Obtain all available inpatient and 
outpatient VA treatment records for the 
veteran's claimed acquired psychiatric 
disorder and PTSD disabilities from the 
VA Medical Center in San Juan, Puerto 
Rico for the period from March 2003 to 
the present.

5.  Obtain all available outpatient VA 
treatment records for the veteran's 
claimed acquired psychiatric disorder and 
PTSD disabilities from the VA Outpatient 
Clinic in Mayaguez, Puerto Rico as well 
as the Vet Center in Ponce, Puerto Rico 
for the period from March 2003 to the 
present.

6.  Obtain medical records from Dr. E. D. 
Velazquez dated from May 2002 to the 
present.  The veteran should be asked to 
provide appropriate authorization to 
obtain these records.

7.  Attempt to verify the veteran's 
reported PTSD stressors.  If information 
is insufficient to verify stressors, 
inform the veteran of the additional 
information needed.  If the claimed PTSD 
stressors cannot be verified, document 
that fact and whether further efforts to 
verify stressors would be futile.  

8.  If any of the veteran's claimed PTSD 
stressors are verified, schedule the 
veteran for a VA PTSD examination.  The 
examiner should thoroughly review the 
claims folder in detail, including a copy 
of this REMAND.  If PTSD is diagnosed, 
the examiner should state for the record 
the specific stressor(s) reported by the 
veteran and whether each of the reported 
stressors is adequate to support the 
diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  See 38 C.F.R. § 4.125 
(2005).  All findings and opinions should 
be reconciled with the evidence already 
of record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to his military 
service, such supporting rationale should 
be stated.  

9.  Thereafter, readjudicate (a) whether 
new and material evidence has been 
received to reopen a claim for 
entitlement to service connection for an 
acquired psychiatric disorder, excluding 
PTSD and (b) entitlement to service 
connection for PTSD.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken since February 2003 (for 
whether new and material evidence has 
been received to reopen a claim for 
entitlement to service connection for an 
acquired psychiatric disorder) and since 
October 2003 (for service connection for 
PTSD).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


